                            IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                          SAN FRANCISCO DIVISION              RECEIVED
                                                                                   APk oak:uiy ^
                                                OPT-OUT DF.CLARATION:             :t      ' Y SOONG
                                                                              CL£KK, ' ;,,S, DISTRICT COURT
Iwish to exclude myself from the Class in re: Chrysler-Dodge-Jeep EcoDiMMMklf^MmORm
Practices and Products Liability Litigation, Case No. 3:17-md-02777, in the U.S. District Court for
the Northern District of California.

My Vehicle's Information:


Year     '2-(^ ^^              Make        ^ ^ ^
Model aKAHP                    VIN                                      3 ^ ^^53
Purchase or Lease: Date of Purchase or Lease:           {( /i^ /z-^/ 3
Owner/Lessee/Seller Co-Owner/Lessee/Seller (ifapplicable):
Owner Name       F3oMA//e
Email                                                  Phone
             P, <£3. Box 2SVS3,                                         SCZ
                    ^          ^      ^     ^
Signature 1 OviTii^r        • -^r
Date Signed         o 3/2-<^/z. .g / g
Co-Owner Name

 Email
 Address                                                                                  ~
 Signature 2- Co Owner
 Date Signed
From:                   Bonnie Lynne Kopperl
                        P. 0. Box 25783
                        Greenville, SC 29616

To:                     Clerk, United States District Court for the Northern District of California,
                                San Francisco Division
                        450 Golden Gate Ave., Box 36060
                        San Francisco, CA 94102-3489

Date:                   March 29, 2019

Re:                     Filing and Recording of Opt-Out Declaration from the Class in Re; Chrysler-
                        Dodge-Jeep EcoDiese! Marketing, Sales Practices and Products Liability
                        Litigation, Case No. 3:17-md-02777, in the U.S. District Court for the Northern
                        District of California


Dear Clerk,

        Enclosed is an Opt-Out Declaration signed form related to the above referenced class-action
lawsuit. Please process the form, and send two stamped and certified copies of it back to me in the
enclosed self-addressed stamped envelope. I have enclosed a check in the amount of $23.00,
representing $11.00 certification fee, and $.50 page copy fee for each of these. Thank you for your
assistance in this matter.
